           Case 1:19-cv-05553-GHW Document 29 Filed 05/06/20 Page 1 of 1
                                                                 USDC SDNY
                                                                 DOCUMENT
                                                                 ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                     DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK                                    DATE FILED: 5/6/20
 ------------------------------------------------------------- X
                                                               :
 DRYWALL TAPERS AND POINTERS OF                                :
 GREATER NEW YORK LOCAL UNION                                  :
 1974, AFFILIATED WITH                                         :
 INTERNATIONAL UNION OF ALLIED                                 :
 PAINTERS AND ALLIED TRADES, AFL-                              :    1:19-cv-5553-GHW
 CIO AND TRUSTEES OF THE DRYWALL                               :
 TAPERS AND POINTERS LOCAL UNION                               :          ORDER
 NO. 1974 BENEFIT FUNDS,                                       :
                                                               :
                                                 Petitioners, :
                              -v-                              :
                                                               :
 DRYWALL & ACOUSTICS OF NORTHEAST :
 INC. D/B/A DRYWALL & ACOUSTICS OF :
 N.E. D/B/A DRYWALL & ACOUSTICS,                               :
                                            Respondent. :
 ------------------------------------------------------------- X
GREGORY H. WOODS, United States District Judge:

        As discussed during the hearing held on May 6, 2020, counsel for Petitioners is directed to

submit a renewed petition for confirmation, together with all factual documentation and legal

argumentation Petitioners wish the Court to consider, by May 20, 2020. In particular, Petitioners

are directed to include evidence that Respondent is bound by the collective bargaining agreement at

issue. Petitioners are directed to serve the renewed application materials on Respondent by May 21,

2020, and to file proof of service. Any opposition is due within three weeks of the date on which

Respondent is served.

        Counsel for Petitioners is directed to serve this order on Respondent by May 8, 2020, and to

file proof of service.

        SO ORDERED.

Dated: May 6, 2020
                                                        __________________________________
                                                               GREGORY H. WOODS
                                                              United States District Judge
